DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 	Claims 1 6, 8 and 10-16 are pending. 
This application is a continuation-in-part of International Application No. PCT/KR2016/008575, filed on August 3, 2016, and claims the benefit of and priority from Korean Patent Application No. 10-2015-0113727, filed on August 12, 2015. A translation of the foreign priority document was submitted in the filing 9/10/2020. 

Information Disclosure Statement
An IDS filed 4/2/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1. (currently amended): A method for treating a subject with a vascular smooth muscle cell proliferative disease, the method comprising administering to the subject an effective amount of a composition comprising a recombinant expression vector comprising a polynucleotide encoding FGF12 and an expression control sequence operatively linked thereto, thereby treating the vascular smooth muscle cell proliferative disease in the subject,
wherein the vascular smooth muscle cell proliferative disease is vascular restenosis, and/or pulmonary arterial hypertension,
wherein the recombinant expression vector is in a recombinant adenovirus vector or adeno-associated virus (AAV) vector,
wherein the effective amount of the composition is administered to the subject via a direct local administration or an intratracheal administration, and
wherein the polynucleotide encoding FGF12 comprises the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3.

Claim 8. (currently amended): A method for diagnosing a smooth muscle cell proliferative disease and treating a subject with the smooth muscle cell proliferative disease, the method comprising:
(a) obtaining a vascular sample from the subject;
(b) measuring the expression level of FGF12 in the sample; and

healthy subject;
(d) diagnosing the subject with the vascular smooth muscle cell proliferative disease
when the expression level of FGF12 in the sample of the subject is lower than that of the healthy subject; and
(e) administering a therapeutic composition to [[the]] a subject diagnosed with the vascular smooth muscle cell proliferative disease by direct administration or intratracheal administration,
wherein the vascular smooth muscle cell proliferative disease is vascular restenosis, and/or pulmonary arterial hypertension;
wherein the therapeutic composition comprises (i) a recombinant expression vector comprising a polynucleotide encoding FGF12 and an expression control sequence operatively linked thereto, or (ii) FGF12 protein,
wherein the polynucleotide encoding FGF12 comprises the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3, and
wherein the FGF12 protein comprises the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4. 
.
Claim 12. (previously presented): The method of claim 8, wherein the expression level of
FGF 12 in step (b) is measured by using a probe or a primer set specifically binding to the FGF12 mRNA.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633